The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 20-39 are all the claims pending in this application.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03/103746 to Barrett (“Barrett”, cited by applicant). 
Regarding independent claim 20, Barrett teaches a medical tube (para [0046], Fig. 5) comprising: 
- an outer surface, wherein the outer surface has a first radius (para [0046], see annotated Fig. 5); and 
- an inner surface, wherein the inner surface includes a second radius and a third radius (para [0046], see annotated Fig. 5, the radius of protuberance is considered equivalent to the claimed second radius, and the radius of depressions is considered equivalent to the third radius), wherein the second radius and the third radius define a plurality of alternating protuberances (48) and depressions (46) (para [0046], see annotated Fig. 5), wherein adjacent ones of the protuberances (protuberances 48, Fig. 5) are separated by a distance (see Fig. 5, para [0046]). 

    PNG
    media_image1.png
    806
    555
    media_image1.png
    Greyscale

Barrett does not specifically teach a difference between the second radius and the third radius is between about one time and about five times the distance. 
It is noted that Barrett teaches the inner surface of its medical tube includes a second radius and a third radius (para [0046], see annotated Fig. 5, the radius of protuberance is considered equivalent to the claimed second radius, and the radius of depressions is considered equivalent to the third radius). Barrett teaches the radium/size of the second, third radium (i.e., configuration/radium of the recesses and protrusion) affects the hydrodynamic resistance to fluid flow (para [0041] [0043] [0047]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the radius of the second radius and the third radius through routine experimentation in order to achieve the desired properties (i.e., the hydrodynamic resistance to fluid flow) of the medical tube once produced, which would have arrived at a workable radius of the second radius and the third radius, of which difference between the workable second radius and the workable third radius falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05. 
Regarding claim 21, Barrett teaches that the protuberances are generally circumferentially evenly spaced about the inner surface (para [0046], at regular intervals, para [0062], evenly spaced apart).  
Regarding claim 22, Barrett teaches the inner surface of its medical tube includes a third radius (para [0046], see annotated Fig. 5, the radius of recess is considered equivalent to the third radius). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the radium/size of the third radium to meet the design needs for the intended medical tube, which would have arrived at a satisfactory medical tube that is the same as the instantly claimed, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 23, Barrett teaches that the protuberances are generally rounded at their apexes (para [0045], Fig. 5).  
Regarding claim 24, Barrett teaches that the depressions are generally rounded at their apexes (para [0043]).    
Regarding claim 26, in the medical tube of Barrett, the first radius, second radius, and third radius extend from a central axis of the medical tube (see Fig. 5).  
Regarding independent claim 30, Barrett teaches a medical tube (para [0046], Fig. 5) comprising: 
- an outer surface, wherein the outer surface has a first radius (para [0046], see annotated Fig. 5); and 
- an inner surface (para [0046], see annotated Fig. 5); and 
- a plurality of protuberances (48) formed in the inner surface (para [0046], see annotated Fig. 5), wherein each of the protuberances (48) extend from the inner surface by a second distance (see Fig. 5, para [0046]), wherein apexes of each adjacent protuberances are separated by a first distance (see Fig. 5, para [0046]).
Barrett does not specifically teach that the second distance (between each of the protuberances) is between about one time and about five times the first distance (between apexes of each adjacent protuberances), as instantly claimed. 
Barrett teaches that the protuberances and recesses are generally circumferentially spaced at regular intervals (para [0046]). Barrett teaches as in one of its embodiments that the protuberances are equally spaced (para [0062]). Barrett teaches that the protuberances affects the hydrodynamic resistance to fluid flow (para [0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the (second) distance between each of the protuberances and adjust the (first) distance between apexes of each adjacent protuberances through routine experimentation in order to achieve the desired properties (i.e., the hydrodynamic resistance to fluid flow) of the medical tube once produced, which would have arrived at a workable (second) distance between each of the protuberances and a workable (first) distance between apexes of each adjacent protuberances, of which ratio of the second distance (between each of the protuberances) to the first distance (between apexes of each adjacent protuberances) falls within the broad range as instantly claimed, i.e., about one time and about five times. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05. 
Regarding claim 31, Barrett teaches that the protuberances are generally circumferentially evenly spaced about the inner surface (para [0046], at regular intervals, para [0062], evenly spaced apart).  
Regarding claim 32, in Barrett, the inner surface of the medical tube of Barrett includes a plurality of protuberances having apexes (see Fig. 5), the apexes of the protuberances are located at a third radius (see Fig. 5, the high part of the protuberance to the center of the tube is considered equivalent to the claimed third radius). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the radium/size of the third radium to meet the design needs for the intended medical tube, which would have arrived at a satisfactory medical tube that is the same as the instantly claimed, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 33, Barrett teaches that the protuberances are generally rounded at their apexes (para [0045], Fig. 5).  
Regarding claim 34, in Barrett, the protuberances are separated by depressions (see Fig. 5), and Barrett teaches that the depressions are generally rounded at their apexes (para [0043]).    
Regarding claim 36, in Barrett, the inner surface of the medical tube of Barrett includes a plurality of protuberances (see Fig. 5, para [0046]). Barrett teaches that the protuberances affects the hydrodynamic resistance to fluid flow (para [0045]). 
Barrett does not specifically teach the specific number of the protuberances. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of the protuberances of the inner surface of the medical tube through routine experimentation in order to achieve the desired properties (i.e., the hydrodynamic resistance to fluid flow) of the medical tube once produced, which would have arrived at a workable number of protuberances falls within the broad range as instantly claimed, i.e., number between about 25 and about 100. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05. 

Claim 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett as applied to claims 20 and 30 above, in view of Brumbach (US Pat. 6,582,440). 
The limitations of claim 20 and claims 30 are taught by Barrett as discussed above. 
Regarding claim 25, Barrett does not specifically teach its medical tube having the specific radius size for the first radius (of the outer surface of the tube), and the specific radius size for the second radius (of the inner surface at the protuberances), as instantly claimed.
In the same field of medical tubing, Brumbach teaches an non-clogging catheter for lithotrity having outer diameter of 0.148 inches, i.e., radius of 0.074 inches (col. 2, lines 18-20, equivalent to the instantly claimed first radius), which falls within the claimed range of 0.07 inches and about 0.15 inches, Brumbach teaches its non-clogging catheter having an internal diameter of 0.117 inches, i.e., radius of 0.06 inches (col. 2, lines 18-20, equivalent to the instantly claimed second radius), which range overlaps with the claimed range of 0.05 inches and about 0.13 inches. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  In the present case, since the instantly claimed ranges is either very close to or falls within the ranges taught by Brumbach, absent a showing to the contrary, it is considered that the claimed medical tube diameters are obvious over the medical tube diameters of Brumbach.  Brumbach is cited to show that a medical tube/catheter having the instantly claimed size/diameters is known in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the medical tube of Barrett, with a desirable size and diameters depending the desired medical use of the tube, for example, to provide a medical tube with a size and inner and outer diameters as taught Brumbach, for use in lithotrity process as taught Brumbach (col. 1, lines 5-10). 
Barrett, the inner surface of the medical tube of Barrett includes a plurality of protuberances (see Fig. 5, para [0046]). Barrett teaches that the protuberances affects the hydrodynamic resistance to fluid flow (para [0045]). 
Barrett does not specifically teach the specific number of the protuberances. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the number of the protuberances of the inner surface of the medical tube through routine experimentation in order to achieve the desired properties (i.e., the hydrodynamic resistance to fluid flow) of the medical tube once produced, which would have arrived at a workable number of protuberances falls within the broad range as instantly claimed, i.e., number between about 25 and about 100. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP2144.05. 
Regarding claim 35, Barrett does not specifically teach its medical tube having the specific radius size for the first radius (of the outer surface of the tube), and the specific radius size for the second radius (of the inner surface at the protuberances), as instantly claimed.
In the same field of medical tubing, Brumbach teaches an non-clogging catheter for lithotrity having outer diameter of 0.148 inches, i.e., radius of 0.074 inches (col. 2, lines 18-20, equivalent to the instantly claimed first radius), which falls within the claimed range of 0.07 inches and about 0.15 inches, Brumbach teaches its non-clogging catheter having an internal diameter of 0.117 inches, i.e., radius of 0.06 inches (col. 2, lines 18-20, equivalent to the instantly claimed second radius), which range overlaps with the claimed range of 0.05 inches and about 0.13 inches. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  In the present case, since the instantly claimed ranges is either very close to or falls within the ranges taught by Brumbach, absent a showing to the contrary, it is considered that the claimed medical tube diameters are obvious over the medical tube diameters of Brumbach.  Brumbach is cited to show that a medical tube/catheter having the instantly claimed size/diameters is known in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the medical tube of Barrett, with a desirable size and diameters depending the desired medical use of the tube, for example, to provide a medical tube with a size and inner and outer diameters as taught Brumbach, for use in lithotrity process as taught Brumbach (col. 1, lines 5-10). 
Claims 27-29 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett as applied to claims 20 and 30 above, in view of Zukosky et al. (US Pat. 4,616,064; “Zukosky”). 
The limitations of claim 20 and claims 30 are taught by Barrett as discussed above. 
Regarding claims 27-29 and 37-39, Barrett does not specifically teach its medical tube is made of the blended material as instantly claimed.  
Zukosky teaches a blended material for medical tube that provides good tactile properties, i.e., low coefficient of friction with the human skin (col. 1, lines 20-30, and 35-59), of which the blended material of Zukosky comprising organic polymer resin (col. 1, lines 35-37); and a lubricity enhancing additive blended with the organic polymer resin to form the blended material (col. 1, lines 37-43), which blended material of Zukosky meets the material limitations of instant claim 27 and claim 37. Zukosky teaches the suitable lubricity enhancing additive includes siloxane (col. 1, lines 38-40), meeting the claimed limitations of claim 29 and claim 39. Zukosky teaches its blended material comprises from about 1 to 10% of the lubricity enhancing additives (col. 1, lines 38-39), which range overlaps with the instantly claimed range of less than about 10 percent of the blended material of instant claim 28 and claim 38. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art to modify Barrett in view the teachings of Zukosky, to use the blended material taught by Zukosky to make the medical tube, to provide a medical tube with good tactile properties, low coefficient of friction with the human skin as taught by Zukosky (col. 1, lines 20-30, and 35-59), which would have predictably arrived at a satisfactory medical tube that is the same as instantly claimed, in claims 27-29 and claims 37-39. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782